Citation Nr: 1605435	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  10-47 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes mellitus with erectile dysfunction.


WITNESSES AT HEARING ON APPEAL

Veteran, E.S., & A.K.


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1962 to June 1972 and from May 1973 to December 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for diabetes mellitus, rated 20 percent, effective March 26, 2006 (date of claim), and for posttraumatic stress disorder (PTSD), rated 100 percent (temporary total disability rating due to hospitalization), effective May 31, 2005; 30 percent, effective September 1, 2005; 100 percent (temporary total disability rating due to hospitalization), effective November 19, 2007; and 50 percent, effective February 1, 2008.  In a May 2008 notice of disagreement (NOD), the Veteran disagreed with the ratings assigned by the April 2008 rating decision for both his service-connected diabetes mellitus and PTSD, but did not disagree with the effective dates assigned.

Although the Veteran had also initiated an appeal as to the matter of the rating to be assigned for his service-connected PTSD, a November 2013 rating decision granted a 100 percent rating for that disability, effective July 15, 2004 (date of claim), excluding those periods where he was already assigned a temporary total disability rating due to hospitalization.  As the Veteran is now in receipt of the maximum rating for his PTSD, and he did not previously disagree with the effective date assigned for his grant of service connection (and, in fact, has been assigned an effective date even earlier than that which was assigned by the April 2008 rating decision), such matter is determined to be resolved and no longer before the Board.  See also November 2013 rating decision and notification letter (advising the Veteran that the award of a 100 percent rating for his service-connected PTSD, effective July 15, 2004, is "considered a full grant of this particular issue under appeal").

In February 2014, the case was remanded to schedule the Veteran for a videoconference hearing before the Board.  Such a hearing was held in April 2015 before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

As a final initial matter, the Board notes that in a VA Form 21-22a, executed in June 2012, the Veteran attempted to appoint R.G.P., Attorney, and the Veterans Law Clinic at Widener University as his representative.  In December 2013, VA contacted R.G.P., Attorney, and advised him that because he had not been accredited by VA, he could not be recognized as the Veteran's attorney.  See December 2013 VA Form 27-0820, Report of General Information.  

At the April 2015 videoconference hearing, the Veteran was assisted by R.G.P., Attorney.  It was, however, explained to both the Veteran and R.G.P., Attorney, that in order for his representative to be recognized by VA, the Veteran would have to submit a properly executed VA Form 21-22a, identifying an individual who had been accredited by VA, and not a law clinic.  See 38 C.F.R. § 14.629(c).  Despite such instructions, when R.G.P., Attorney, submitted additional evidence in May 2015, he did not address the concerns raised during the hearing regarding his representation.  As a result, in September 2015, the Board again advised the Veteran by letter that although he had previously appointed R.G.P., Attorney, and the Veterans Law Clinic to represent him before VA, R.G.P., Attorney, was not accredited to represent claimants before VA, and thus could not be recognized as his representative.  The Board explained that pertinent regulations require agents and attorneys who commence representation on or after June 23, 2008, to be accredited by VA's Office of General Counsel.  The Veteran was then advised of his representation choices.  

In November 2015, R.G.P., Attorney, responded to the Board's September 2015 letter by enclosing a new VA Form 21-22a, executed by the Veteran in October 2015.  The form identifies R.G.P., Attorney, as the Veteran's representative but removes references to the Veterans Law Clinic at Widener University.  The Board notes, however, that R.G.P., Attorney, still has not been accredited by VA.  According to 38 C.F.R. § 14.629(b), no individual may assist claimants in the preparation, presentation, and prosecution of claims for VA benefits as an agent or attorney unless he or she has first been accredited by VA for such purposes.  Given VA's multiple attempts to correct the deficiencies in the Veteran's choice of representation, and R.G.P., Attorney's, failure to comply, the Board will proceed with the Veteran as not represented.  The Board notes, however, that the Veteran's claim is being remanded.  Therefore, if R.G.P., Attorney, wishes to continue assisting the Veteran in his claim (and be recognized as a proper representative), it is recommended that he seek accreditation from VA's Office of General Counsel.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A claimant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Reexaminations, including periods of hospital observation, will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327 (2015).

At the April 2015 videoconference hearing, the Veteran testified that because of his service-connected diabetes mellitus with erectile dysfunction, he has difficulty managing his weight, requires multiple blood tests and insulin injections throughout the day, and is only able to exercise so long as he does not exert himself.  The Veteran also testified that was hospitalized for his diabetes mellitus on at least one occasion, although he could not remember the exact dates (possibly June 2010).  Additional evidence in the record suggests that the Veteran was hospitalized for symptoms related to his diabetes mellitus in 2011 and 2012.  

The Veteran was last provided a VA examination for his service-connected diabetes mellitus with erectile dysfunction in June 2008.  Given the foregoing evidence which suggests a material change in the Veteran's condition since his June 2008 VA examination, the Board finds that a new examination is warranted.
Also, a review of the record shows that VA treatment records through October 2008 have been associated with the Veteran's paper claims file, and that partial VA treatment records from the Wilmington, Delaware VA Medical Center (VAMC) (dated from March 2011 to November 2012) and the Dover Community Based Outpatient Clinic (CBOC) (dated from September 2012 to November 2012) have been associated with his virtual claims file.  As was noted above, however, the Veteran has been hospitalized for his diabetes mellitus with erectile dysfunction.  Although the exact dates of the hospitalization(s) are unknown, it likely occurred in 2010, 2011, and/or 2012.  Furthermore, the Veteran testified at the April 2015 videoconference hearing that he continues to receive treatment for his diabetes mellitus.  Therefore, any records of treatment that the Veteran has received during the appeal period (i.e., those records not already associated with the claims file) for the diabetes mellitus with erectile dysfunction should continue to be obtained and associated with the record.  See also Hart v. Mansfield, 21 Vet App 505 (2007) (holding that "staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).

Finally, as was noted in the Introduction, in May 2015, R.G.P., Attorney, submitted additional evidence and argument on the Veteran's behalf.  This evidence has not been reviewed by the AOJ.  Although R.G.P., Attorney submitted a waiver of initial consideration by the AOJ for the May 2015 submission, as was also discussed in the Introduction, he is not a properly appointed representative for the Veteran.  Therefore, he is not capable of assisting the Veteran, to include submitting a waiver of initial AOJ review on his behalf.  However, as the Board is remanding the matter on appeal, the AOJ will have an opportunity to review the additional evidence submitted in May 2015.

Accordingly, the case is REMANDED for the following actions:

1. 	 Contact the Veteran and request that he identify the provider(s) of all treatment or evaluation he has received for his service-connected diabetes mellitus with erectile dysfunction, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.

Obtain complete records of all such treatment and evaluation from all sources identified by the Veteran. 

2. 	Secure for the claims file all relevant VA treatment records (both inpatient and outpatient) from the Wilmington, Delaware VAMC and the Dover CBOC (dated from October 2008 to present).

3. 	After the aforementioned development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected diabetes mellitus with erectile dysfunction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected diabetes mellitus with erectile dysfunction.  The examiner should report all signs and symptoms necessary for rating the Veteran's diabetes mellitus under the applicable rating criteria, 38 C.F.R. § 4.118, Diagnostic Code 7913.  Specifically, the examiner must address whether the Veteran has a restricted diet and regulation of activities; the number of episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to a diabetic care provider; the number of daily insulin injections; whether there is either progressive loss of weight and strength; and the nature and severity of any additional complications that the Veteran might have as a result of his service-connected disability.  The examiner must explain the rationale for all opinions given.  If he or she is unable to provide any opinion sought, it must be so noted for the record, and the reason therefore explained.

4. 	After all development requested above has been completed, review the file (to specifically include an initial review of the evidence submitted in May 2015 without a waiver) and ensure that the development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

